Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0003526
                                                      07-OCT-2013
                                                      08:03 AM




                         SCPW-13-0003526


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 RICHARD BLAISDELL, Petitioner,


                               vs.


        THE HONORABLE RHONDA A. NISHIMURA, Judge of the

              Circuit Court of the First Circuit,

               State of Hawai'i, Respondent Judge,


                               and


   DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING

                     (CIV. NO. 11-1-2008-09)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Richard Blaisdell’s

petition for a writ of mandamus directed to a judge, which was

filed on September 24, 2013, the documents attached thereto and

submitted in support thereof, and the record, it appears that

petitioner can seek relief, as appropriate, in the circuit court

and by way of an appeal from a final judgment.   Petitioner,

therefore, is not entitled to the requested writ of mandamus.

See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39
(1999) (a writ of mandamus is an extraordinary remedy that will


not issue unless the petitioner demonstrates a clear and


indisputable right to relief and a lack of alternative means to


redress adequately the alleged wrong or obtain the requested


action).   Accordingly, 


           IT IS HEREBY ORDERED that the petition for a writ of


mandamus is denied.


           DATED: Honolulu, Hawai'i, October 7, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack





                                 2